DETAILED ACTION
Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 330. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1, 3, 4, 6-13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmensen (US Patent Publication 2009/0071417).
	a. Regarding claim 1, Simmensen discloses an animal leash assembly comprising a connection member 60 having an opening and configured to be coupled to animal restraint 42 [half-ring 60 retains the leash 44 on the collar 42 [0060]]; lead line 44 slidably positioned within the opening of connection member 60 [leash 44 will slide relative to the collar 42 [0057]], wherein the lead line includes first end region 46 and second end region 48 on opposite sides of connection member 60 [leash 44 has a first end 46 and a second end 48 [0055]]; first stop portion 50 at first end region 46 of lead line 44 [first blocking portion 50 is disposed on the leash 44 proximate the first end 46 [0055]], wherein first stop portion 50 is configured to prevent first end region 46 from sliding entirely through the opening of  connection member 60 [The half-ring 60, the first blocking portion 50 and the second blocking portion 52 are formed and dimensioned such that neither the first blocking portion 50 nor the second blocking portion 52 is passable through the half-ring 60 [0060]]; and second stop portion 52 at second end region 48, wherein second stop portion 52 is configured to prevent second end region 48 from sliding entirely through the opening of connection member [leash 44 may be held either by the first end 46 (with the second blocking portion 52 and half-ring 60 cooperating to prevent disengagement of the leash 44 from the collar 42) or by the second end 48 (with the first blocking portion 50 and half-ring 60 cooperating to prevent disengagement of the leash 44 from the collar 42 [0060]].
	b. Regarding claim 3, Simmensen discloses the leash assembly of claim 1 wherein lead line 44 includes first loop 56 configured for manual grasping at first end region 46 and a second loop 58 [a first loop 56, and a second loop 58 [0058]] configured for manual grasping at second end region 48.
	c. Regarding claim 4, Simmensen discloses the leash assembly of claim 3 wherein first loop 56 and second loop 58 are sized to slide entirely through the opening [the leash 44 may be held either by the first end 46 (with the second blocking portion 52 and half-ring 60 cooperating to prevent disengagement of the leash 44 from the collar 42) or by the second end 48 (with the first blocking portion 50 and half-ring 60 cooperating to prevent disengagement of the leash 44 from the collar 42) [0060]; blocking portions preventing the entire length of the leash from sliding through unintentionally, abstract]. 
	d. Regarding claim 6, Simmensen discloses the leash assembly of claim 3 wherein a portion of  first loop 56 forms first stop portion 50, and wherein a portion of second loop 58 forms second stop portion 52 [blocking portion proximal to the loop is formed with a knot [0014]].  
	e. Regarding claim 7, Simmensen discloses wherein the opening has a maximum cross-sectional dimension, first stop portion 50 has at least one dimension greater than the maximum cross-sectional dimension of the opening, and second stop portion 52 has at least one dimension greater than the [The half-ring 60, the first blocking portion 50 and the second blocking portion 52 are formed and dimensioned such that neither the first blocking portion 50 nor the second blocking portion 52 is passable through the half-ring 60 [0060]; blocking portions preventing the entire length of the leash from sliding through unintentionally, abstract]. 
	f. Regarding claim 8, Simmensen discloses the leash assembly of claim 1 wherein first stop portion 50 and second stop portion 52 each comprise a D-ring [blocking portion is formed with ring [0014]]. 
	g. Regarding claim 9, Simmensen discloses the leash assembly of claim 1, further comprising a first handle coupled to first end region 46 of lead line 44 and a second handle coupled to second end region 48 of lead line 44 [the leash having handles at both ends, abstract]. 
h. Regarding claim 10, Simmensen discloses the leash assembly of claim 1 wherein first stop portion 50 is non-removably coupled to first end region 46 of lead line 44 [first blocking portion 50 is disposed on the leash 44 proximate the first end 46 [0055]], and wherein second stop portion 52 is non-removably coupled to second end region 48 of lead line 44 [A second blocking portion 52 is disposed on the leash 44 proximate the second end 48 [0055]]. 
	i. Regarding claim 11, Simmensen discloses a leash assembly comprising connection member 60 configured to be coupled to animal restraint 42; and a lead line 44 slidably coupled to the connection member [the leash 44 will slide relative to the collar 42 until the second blocking portion 52 interferes with the half-ring 60 of the collar 42 [0060]], wherein lead line 44 includes first end region 46 and second end region 48, wherein lead line 44 is movable from a first position in which the first end region is positioned proximate to connection member 60 [leash 44 may be held either by the first end 46 (with the second blocking portion 52 and half-ring 60 cooperating to prevent disengagement of the leash 44 from the collar 42) or by the second end 48 (with the first blocking portion 50 and half-ring 60 cooperating to prevent disengagement of the leash 44 from the collar 42) [0060]] to a second position in which second end region 48 is positioned proximate to connection member 60 [A second blocking portion 52 is disposed on the leash 44 proximate the second end 48 [0055]; leash 44 will slide relative to the collar 42 until the second blocking portion 52 interferes with the half-ring 60 of the collar 42 [0060]]. 
the leash assembly of claim 11 wherein first end region 46 of lead line 44 includes first stop portion 50 configured to prevent first end region 46 of lead line 44 from sliding entirely through connection member 60, and wherein second end region 48 of lead line 44 includes second stop portion 52 configured to prevent second end region 48 of lead line 44 from sliding entirely through connection member 60 [The half-ring 60, the first blocking portion 50 and the second blocking portion 52 are formed and dimensioned such that neither the first blocking portion 50 nor the second blocking portion 52 is passable through the half-ring 60 [0060]; blocking portions preventing the entire length of the leash from sliding through unintentionally, abstract]. 
	k. Regarding claim 13, Simmensen discloses the leash assembly of claim 11 wherein lead line 44 is attached to itself to form first loop 56 [loops 56 and 58 may be formed by any convenient means of attaching leash material to itself [0061]] at first end region 46 and second loop 58 at second end region 48 wherein first loop 56 is configured to be grasped by a handler in the first position, and second loop 58 is configured to be grasped by the handler in the second position [the leash having handles at both ends, abstract; the leash 44 may be held either by the first end 46 or by the second end 48 [0060]]. 
l. Regarding claim 17, Simmensen discloses the leash assembly of claim 11 wherein in the first position first end region 46 of lead line 44 is positioned at least partially within connection member 60 [leash 44 may be held either by the first end 46 (with the second blocking portion 52 and half-ring 60 cooperating to prevent disengagement of the leash 44 from the collar 42) or by the second end 48 (with the first blocking portion 50 and half-ring 60 cooperating to prevent disengagement of the leash 44 from the collar 42) [0060]] and in the second position second end region 48 of lead line 44 is positioned at least partially within connection member 60 [A second blocking portion 52 is disposed on the leash 44 proximate the second end 48 [0055]; leash 44 will slide relative to the collar 42 until the second blocking portion 52 interferes with the half-ring 60 of the collar 42 [0060]].
	m. Regarding claim 18, Simmensen discloses a leash assembly comprising lead line 44 having first end region 46 and second end region 48 each configured to be grasped by a user [the leash having handles at both ends, abstract; the leash 44 may be held either by the first end 46 or by the second end 48 [0060]]; coupling means 60 for coupling lead line 44 to animal restraint 42 [half-ring 60 retains the leash 44 on the collar 42 [0060]] wherein lead line 44 is slidably coupled to coupling means 60 [the leash 44 will slide relative to the collar 42 until the second blocking portion 52 interferes with the half-ring 60 of the collar 42 [0060]]; first stop means 50 [first blocking portion 50 is disposed on the leash 44 proximate the first end 46 [0055]] for preventing first end region 46 of lead line 44 from disengaging coupling means 60 and second stop means 52 [A second blocking portion 52 is disposed on the leash 44 proximate the second end 48 [0055]] for preventing second end region 48 of lead line 44 from disengaging coupling means 60 [the first blocking portion 50 and the second blocking portion 52 are formed and dimensioned such that neither the first blocking portion 50 nor the second blocking portion 52 is passable through the half-ring 60 [0060]; blocking portions preventing the entire length of the leash from sliding through unintentionally, abstract]. 
n. Regarding claim 19, Simmensen discloses the leash assembly of claim 18 wherein preventing first end region 46 of lead line 44 from disengaging coupling means 60 includes preventing first end region 46 from disengaging coupling means 60 when second end region 48 is pulled away from coupling means 60, and preventing second end region 48 from disengaging coupling means 60 includes preventing second end region 48 from disengaging coupling means 60 when first end region 46 is pulled away from coupling means 60 [leash 44 may be held either by the first end 46 (with the second blocking portion 52 and half-ring 60 cooperating to prevent disengagement of the leash 44 from the collar 42) or by the second end 48 (with the first blocking portion 50 and half-ring 60 cooperating to prevent disengagement of the leash 44 from the collar 42) [0060]]. 
o. Regarding claim 20, Simmensen discloses the leash assembly of claim 18 wherein animal restraint 42 is an animal harness or animal collar [leash 44 is retained on the collar 42 [0055]].

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

5. 	Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Simmensen (US Patent Publication 2009/0071417).  
	a. Regarding claim 2, Simmensen teaches the leash assembly of claim 1 wherein first stop portion 50 is coupled to first end region 46, and second stop portion 52 is coupled to second end region 48. Simmensen does not specifically teach the first stop portion and second stop portion are removably coupled to the end regions.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the leash assembly taught by Simmensen to include first stop portion 50 and second stop portion 52 removably coupled to end regions 46 and 48 because doing so would have provided for removing the the stop portions from the end regions for easy replacement and maintenance and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177,179.  
	
6. 	Claims 5 and 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Simmensen (US Patent Publication 2009/0071417) in view of Kali (US Patent Publication 2012/0137988).
a. Regarding claim 5, Simmensen teaches the leash assembly of claim 3 having first stop portion 50 coupled to first loop 56 and second stop portion 52 coupled to second loop 58. Simmensen does not specifically teach stop portions slidably coupled to the loops. Kali teaches stop portions 106 slidably coupled to loops 104 [sliding mechanism 306 in some embodiments is a ring [0021]] for the purpose of providing a sliding double handle leash with an easily graspable sliding handle slidingly attached along the length of the leash by a sliding mechanism such that the sliding handle is configured to freely move along the length of leash to maintain an open loop to receive a handler's hand and facilitate the handler's ability to control an animal quickly and effectively. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the leash assembly taught by Simmensen to include stop portions slidably coupled to the loops as taught by Kali because doing so would have provided a sliding double handle 
b. Regarding claim 14, Simmensen teaches the leash assembly of claim 13 having first loop 56 of lead line 44 [first blocking portion 50 is disposed on the leash 44 proximate the first end 46 [0055]], and second loop 58 of lead line 44 [A second blocking portion 52 is disposed on the leash 44 proximate the second end 48 [0055], and connection member 60. Simmensen further teaches first stop member 50 coupled to first loop 56 of lead line 44 [first blocking portion 50 is disposed on the leash 44 proximate the first end 46 [0055]], wherein first stop member 50 is sized and shaped to prevent first loop 56 from sliding entirely through connection member 60, and second stop member 52 coupled to second loop 58 of lead line 44 [A second blocking portion 52 is disposed on the leash 44 proximate the second end 48 [0055], wherein second stop member 52 is sized and shaped to prevent second loop 58 from sliding entirely through connection member 60 [the first blocking portion 50 and the second blocking portion 52 are formed and dimensioned such that neither the first blocking portion 50 nor the second blocking portion 52 is passable through the half-ring 60 [0060]; blocking portions preventing the entire length of the leash from sliding through unintentionally, abstract].
Simmensen does not specifically teach a first stop member slidably coupled to the first loop and a second stop member slidably coupled to the second loop. Kali teaches stop members 106 slidably coupled to loops 104 [sliding mechanism 306 in some embodiments is a ring [0021]] for the purpose of providing a sliding double handle leash with an easily graspable sliding handle slidingly attached along the length of the leash by a sliding mechanism such that the sliding handle is configured to freely move along the length of leash to maintain an open loop to receive a handler's hand and facilitate the handler's ability to control an animal quickly and effectively. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the leash assembly taught by Simmensen to include a first stop member slidably coupled to the first loop and a second stop member slidably coupled to the second loop as taught by Kali because doing so would have provided a sliding double handle leash with an easily graspable 
c. Regarding claim 15, Simmensen in view of Kali teaches (references to Simmensen) the leash assembly of claim 14 wherein first stop member 50 abuts connection member 60 in the first position [leash 44 may be held either by the first end 46 (with the second blocking portion 52 and half-ring 60 cooperating to prevent disengagement of the leash 44 from the collar 42) or by the second end 48 (with the first blocking portion 50 and half-ring 60 cooperating to prevent disengagement of the leash 44 from the collar 42) [0060]], and wherein second stop member 52 abuts connection member 60 in the second position [A second blocking portion 52 is disposed on the leash 44 proximate the second end 48 [0055]; leash 44 will slide relative to the collar 42 until the second blocking portion 52 interferes with the half-ring 60 of the collar 42 [0060]].  
d. Regarding claim 16, Simmensen in view of Kali teaches (references to Simmensen) the leash assembly of claim 14 the leash assembly of claim 14 having first stop member 50, first loop 56, second stop member 52, and second loop 58. Simmensen further teaches a first stop member 70 comprises a first D-ring with a first slot configured to slidably receive a portion of first loop 56 and second stop member 72 comprises a second D-ring with a second slot configured to slidably receive a portion of second loop 58 [first stopping ring 70 and second stopping ring 72 [0064] FIG. 8].

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFREY R LARSEN/Examiner, Art Unit 3643